HAWTHORNE, Justice
(dissenting).
The trial judge found that plaintiff was only seeking a prohibitive injunction to restrain defendants, some of whom are residents of the Parish of Jefferson, from trespassing on plaintiff’s airport in that parish. Accordingly he sustained defendants’ plea to the jurisdiction because he was of the view that under Article 165(8) of the Code of Practice the venue was exclusively in Jefferson Parish. It is my opinion that the trial judge was correct in his findings and conclusion, all of which are set forth in his reasons for judgment.